DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s):
The “each of the linear motors” (i.e., more than one linear motor that forms the propulsion system on the transportation vehicle), as recited in Claim 3;
The “emergency power systems”, as recited in Claim 8;
The “transportation path [that] includes the one downstream path and a plurality of divergent upstream paths”, as recited in Claim 13 (Note:  Figs. 22A and 22B only show one upstream and two downstream paths);
The “wheels and the levitation system are arranged on a same side of the vehicle”, as recited in Claim 16 (Note:  While Figs. 31A and 31B show the wheels (3110) and the levitation system (3105), it is unclear as to whether the wheel and levitation system are on the same side or on opposite sides of the vehicle since the vehicle is not shown in these figures); 
The “wheels and the levitation system are arranged on opposite sides of the vehicle”, as recited in Claim 17 (see the Note immediately above);
The “at least one track is arranged along the transportation path above the transportation vehicle”, as recited in Claim 18;
The “wheels are deployable from a recessed position”, as recited in Claim 19; and
The “wheels are arranged at a fixed height relative to the transportation vehicle”, as recited in Claim 20.  
4.	No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are
The “propulsion system adapted to propel the at least one transportation vehicle along the at least one transportation path”, as recited in Claim 1; 
The “levitation system adapted to levitate the transportation vehicle along the at least one transportation path”, as recited in Claim 1; and
The “onboard emergency power systems configured to provide auxiliary propulsion to the transportation vehicle”, as recited in Claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 3 recites “The high-speed transportation system of claim 2, wherein each of the linear motors comprises at least one rotor arranged on the transportation vehicle, each rotor adapted to cooperate with at least one stator arranged on the transportation path.” Claim 2 recites “wherein the propulsion system comprises at least one linear motor”.  Given that Claim 2 covers the situation wherein there is only one linear motor, there is a lack of antecedent basis for “each of the linear motors” as recited in Claim 3.  In addition, there is no disclosure of a vehicle/capsule (12) having two rotors.  
Claim 9 depends on Claim 1 and recites the limitation "the magnetic levitation system" in line 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 only recites a “levitation system”.
Claim 10 depends on Claim 1 and recites the limitation "the magnetic levitation system" in line 1.  There is insufficient antecedent basis for this limitation in the claim because Claim 1 only recites a “levitation system”.
Claim 14 recites the limitation “such that as the capsule approaches the switching system” in line 3.  There is insufficient antecedent basis for this limitation in the claim because Claims 11 and 1 only recite a transportation vehicle.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-3, 6-10, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tozoni, US 2010/0005997 (also US 8,047,138; ncited by Applicant).
With regard to Claim 1, Tozoni discloses a high-speed transportation system (Figs. 1-23, [0062]-[0289]), the system comprising: 
at least one transportation path having at least one track (Figs. 1, 5, 6, guideway, [0107]; 
at least one transportation vehicle configured for travel along the at least one transportation path (Figs. 1-3, vehicle, [0062]-[0081]); 
a propulsion system adapted to propel the at least one transportation vehicle along the at least one transportation path (PMLSM, linear synchronous motor, (Figs. 1, 16-19; [0083]-[0102], [0201]-[0263]), and 
a levitation system adapted to levitate the transportation vehicle along the at least one transportation path (MDLSS, Magneto-dynamic levitation and stabilizing self-regulating system, Figs. 1, 12-13, [0103]-[0200]), 
wherein the at least one transportation vehicle additionally comprises wheels for at least intermittently supporting the transportation vehicle on the at least one track (Fig. 1, horizontal wheels, [0247]).

With regard to Claims 2-3, Tozoni discloses wherein the propulsion system comprises at least one linear motor ([0083]-[0102], [0201]-[0263]), each linear  motor comprising a rotor located on the vehicle and a stator located on the track (Figs. 16-19, [0203]-[0216]).
With regard to Claim 6, Tozoni discloses wherein the at least one transportation path is maintained at atmospheric pressure (because the vehicle, propulsion system, and levitation system are not contained in a structure, such as an enclosed tube, there would be no way to either pressurize or create a vacuum in the air surrounding these components, and therefore, the system operates at atmospheric pressure).
With regard to Claim 7, Tozoni discloses wherein the at least one transportation vehicle is an autonomous vehicle ([0029], [0066]-[0080], [0085]).
With regard to Claim 8, Tozoni discloses an emergency power system for providing auxiliary power to the transportation vehicle ([0251]).
With regard to Claim 9, Tozoni discloses wherein the magnetic levitation system comprises at least one passive magnet ([0071], [0091]-[0093]).
With regard to Claim 10, Tozoni discloses wherein the magnetic levitation system comprises at least one electromagnet ([0072]-[0075]).
With regard to Claim 15, Tozoni discloses wherein the at least one track is arranged along the transportation path beneath the transportation vehicle, and wherein the 
With regard to Claims 16 and 17, Tozoni discloses wherein the wheels and the levitation system are arranged on a same side and on an opposite side of the vehicle (Fig. 1, the horizontal wheel located on the left side is on an opposite side relative to the levitation system located on the right side).
With regard to Claim 20, Tozoni discloses wherein the wheels are arranged at a fixed height relative to the transportation vehicle (Fig. 1). 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tozoni, as applied to claim 1 above, in view of Oster, US 5,950,543 (cited by Applicant).  Claim 8 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tozoni, as applied to claim 1 above, in view of Oster. Tozoni fails to teach a vehicle that is capable of transporting cargo and passengers.  Oster discloses a high-speed transportation system (Figs. 1-20, C10, L50 – C40, L54) that includes a transportation path (200) and a vehicle (300) that travels in the transportation path, the vehicle being capable of transporting passengers (362, 910, Figs. , C18, L25 – C20, L8) and cargo (950), with an onboard .

14.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tozoni, as applied to Claim 1 above, in view of Paxton, US 3,750,803 (cited by Applicant).  Claim 3 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Tozoni, as applied to Claim 1 above, in view of Paxton.
With regard to Claims 11-14, Tozoni fails to teach switching stations and a plurality of actuatable upstream and downstream transportation paths.  Paxton discloses a high-speed transportation system (Figs. 1- 31, C2, L64 – C10, L3) that includes transportation paths (41, Figs. 1-3, 10) for moving vehicles (46), the transportation path having one upstream transportation path and one downstream transportation path, and at least one additional upstream or downstream transportation path (Figs. 2-3); the transportation path includes the one upstream path and a plurality of divergent downstream paths (Figs. 2-3); the transportation path includes the one downstream path and a plurality of divergent upstream paths (Figs. 2-3); and at least one switching system (60) comprises actuatable tracks (57/58, 61/62) which are adapted to be selectively enabled or disabled, such that as the capsule approaches the switching system, only one of the actuatable tracks is enabled to engage a corresponding side bearing of the transportation vehicle, in order to direct the transportation vehicle from an upstream track 
With regard to Claim 3, Paxton discloses multiple rotors (54) located on the vehicle that cooperate with multiple stators (45) arranged on the transportation path (Figs. 1, 4, 5).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to include more than one rotor on the vehicle because it allows the vehicle to maintain a constant speed, as taught by Paxton (C3, L23-40).  
15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tozoni, as applied to Claim 1 above, in view of NPL “The Future of Maglev”, MagneMotion, Richard Thornton (“Maglev Future”; cited by Applicant; a copy of this NPL document was originally provided in parent application 15/007,993, but is also included with this Office Action).  Tozoni fails to teach a system wherein the track is above the transportation vehicle.  Maglev Future discloses a high-speed transportation system having a transportation path with a track located above the transportation vehicle (Fig. 2).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to locate the track above the vehicle because the track would not be subjected to sensitive ground forces. 

19 is rejected under 35 U.S.C. 103 as being unpatentable over Tozoni, as applied to Claim 1 above, in view of Thornton et al., US 3,768,417.  While Tozoni discloses a vehicle with wheels, Tozoni fails to teach deployable wheels.  Thornton discloses a high-speed transportation system (Figs. 1-24, C4, L44 – C12, L29) having a transportation path (4, 40, Figs. 2, 5, 7-10) for supporting a vehicle (2), the vehicle having wheels (41, 42) that are deployable from a recessed position (C10, L11-52).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Tozoni to have deployable wheels because  the wheels can be retraced into the recessed position during the high-speed travel and only used when loading or unloading, as taught by Thornton (C10, L11-52). 

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1 and 25  of U.S. Patent No. 10, 370,204 (“US ‘204”), in view of Thornton et al., US 3,768,417.  While Claims 1 and 25 of US ‘204 are directed to port systems, these port systems include a high-speed transportation system that includes a transportation path (tube) with a track, a vehicle (capsule) that travels along this transportation path, a propulsion system  that propels the transportation vehicle along the transportation path, and a levitation system that levitates the transportation vehicle along the transportation path. Moreover, while US ‘204 discloses the use of wheels on the transportation vehicle (because US ‘204 is a parent application to the present application and provides the support for the wheels as now claimed in the present application), US ‘204 does not 
19.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least Claims 1 and 12 of copending Application No. 16/438,779 (“US ‘779”; also US 2019/0300301; reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while Claims 1 and 12 are directed to methods and apparatuses for monitoring tube integrity of a high-speed transportation system, these method and apparatus claims claim the high-speed transportation system that includes a transportation path (tube) with a track, a vehicle (capsule) that travels along this transportation path, a propulsion system  that propels the transportation vehicle along the transportation path, and a levitation system that levitates the transportation vehicle along the transportation path. Moreover, while US ‘779 discloses the use of wheels on the transportation vehicle (because US ‘779 is a parent application to the present application and provides the support for the wheels as now claimed in the present application), US ‘779 does not specifically claim that the vehicle includes wheels.  As described above, Thornton discloses and claims a high-speed transportation system having a transportation path for an electromagnetically suspended, guided, and propelled vehicle in which the vehicle includes wheels that  “are provided on the vehicle to support the vehicle when its speed falls below the minimum speed required for electromagnetic 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior art references have been described above: US 3,006,288; US 3,854,411; US 2005/0076802; US 2006/0233616; and US 2010/0192799.  See US 8,915,192 for a high-speed transportation system that also includes wheels on the transportation vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652